                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       LUIS HURTADO LUCERO,                              Case No. 3:18-cv-05395-LB
                                  12                        Plaintiff,
Northern District of California
 United States District Court




                                                                                             ORDER DIRECTING SERVICE ON
                                  13                v.                                       DEFENDANT
                                  14       IRA SERVICES, INC., et al.,                       Re: ECF No. 65
                                  15                        Defendants.

                                  16

                                  17                                             INTRODUCTION

                                  18         Plaintiff Luis Hurtado Lucero claims that the defendants defrauded him by inducing him to

                                  19   place his retirement savings in an investment program that turned out to be an illegal Ponzi

                                  20   scheme.1 One defendant is William Benson Peavey, Jr., who allegedly told Mr. Lucero that he was

                                  21   an attorney knowledgeable about tax-free retirement planning and convinced Mr. Lucero to invest

                                  22   in this program.2

                                  23

                                  24

                                  25

                                  26   1
                                        Compl. – ECF No. 1 at 2 (¶ 1). Citations refer to material in the Electronic Case File (“ECF”);
                                  27   pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Id. at 6 (¶¶ 21–22).
                                  28

                                       ORDER – No. 18-cv-05395-LB
                                   1         Mr. Lucero made repeated attempts to serve a summons and complaint on Mr. Peavey.3 His

                                   2   efforts included hiring a process server and a private investigator to locate Mr. Peavey, trying to

                                   3   serve him at five separate addresses, contacting him by mail, calling him, and emailing him at the

                                   4   email address that Mr. Peavey used to conduct all transactions related to Mr. Lucero’s

                                   5   investment.4 Mr. Lucero seeks to serve the summons and complaint on Mr. Peavey by email.5

                                   6         The court can decide Mr. Lucero’s application without oral argument. N.D. Cal. Civ. L.R.

                                   7   7-1(b). The court authorizes Mr. Lucero to serve the summons, the complaint, and this order on

                                   8   Mr. Peavey by email. The court also directs Mr. Lucero to (1) publish the summons in the San

                                   9   Francisco Chronicle and (2) mail a copy of the summons, the complaint, and this order to Mr.

                                  10   Peavey’s P.O. box and the addresses that Mr. Lucero found that were linked to Mr. Peavey,

                                  11   excluding the empty lot in San Bruno.

                                  12
Northern District of California
 United States District Court




                                  13                                               STATEMENT

                                  14         Mr. Lucero determined that the last known address for Mr. Peavey was a P.O. box address in

                                  15   South San Francisco.6 He mailed Mr. Peavey at that address on October 1, 2018, but Mr. Peavey

                                  16   did not respond.7

                                  17         Mr. Lucero then obtained the following five additional addresses for Mr. Peavey: (1) an

                                  18   address where Mr. Lucero last interacted with Mr. Peavey; (2) an address identified in public

                                  19   records (an empty lot in San Bruno); (3) two addresses resulting from skip-trace searches of Mr.

                                  20   Peavey and his wife, performed by One Legal, a process server; and (4) the physical address

                                  21   linked to Mr. Peavey’s P.O. box, obtained by a private investigator from a postmaster.8 Mr.

                                  22

                                  23   3
                                           Bulgucheva Decl. – ECF No. 65-1 at 2–3 (¶¶ 4–8).
                                  24   4
                                           Id.
                                  25
                                       5
                                           Pl. Mot. for Order Authorizing Service by Email – ECF No. 65.
                                       6
                                         Bulgucheva Decl. – ECF No. 65-1 at 2 (¶ 4); Pl. Appl. for Order for Publication – ECF No. 53 at 3
                                  26   (¶ 3).
                                  27
                                       7
                                           Bulgucheva Decl. – ECF No. 65-1 at 2 (¶ 4).
                                       8
                                           Id. (¶ 5); Non-Service Reps. – ECF No. 53 at 7–10.
                                  28

                                       ORDER – No. 18-cv-05395-LB                          2
                                   1   Lucero hired a process server to serve Mr. Peavey at those addresses.9 The process server made

                                   2   multiple attempts but was unable to serve Mr. Peavey.10 Mr. Peavey’s son resided at one location

                                   3   but said that he had no contact with his father and did not know where he resided.11

                                   4         Mr. Lucero filed an ex parte application to serve Mr. Peavey by publication in the San

                                   5   Francisco Chronicle.12 The court asked Mr. Lucero whether he had any other contact information

                                   6   for Mr. Peavey.13 Mr. Lucero responded with a phone number and an email address that he used to

                                   7   use to communicate with Mr. Peavey.14 The court denied without prejudice Mr. Lucero’s

                                   8   application to serve Mr. Peavey by publication and suggested that Mr. Lucero had not

                                   9   demonstrated sufficiently that he could not serve Mr. Peavey in another manner, such as by

                                  10   email.15

                                  11         Mr. Lucero then submitted a declaration containing more information about his efforts to serve

                                  12   Mr. Peavey.16 Mr. Lucero’s counsel attempted to call Mr. Peavey at his last known phone number
Northern District of California
 United States District Court




                                  13   multiple times to discuss service and left voicemail messages.17 Mr. Peavey did not return the

                                  14   calls.18 Mr. Lucero’s counsel also sent an email to peaveybill@gmail.com, the email address Mr.

                                  15   Peavey used to conduct all transactions related to Mr. Lucero’s investment.19 Mr. Peavey did not

                                  16   respond, but Mr. Lucero’s counsel’s email did not “bounce-back,” indicating that the email

                                  17   address is still active.20

                                  18

                                  19   9
                                           Bulgucheva Decl. – ECF No. 65-1 at 2 (¶ 6); Non-Service Reps. – ECF No. 53 at 7–10.
                                  20   10
                                            Bulgucheva Decl. – ECF No. 65-1 at 2 (¶ 6); Non-Service Reps. – ECF No. 53 at 7–10.
                                  21
                                       11
                                            Bulgucheva Decl. – ECF No. 65-1 at 2 (¶ 6); Non-Service Rep. – ECF No. 53 at 9.
                                       12
                                            Pl. Appl. for Order for Publication – ECF No. 53 at 1–2.
                                  22   13
                                            Clerk’s Notice – ECF No. 55.
                                  23   14
                                            Pl. Status Rep. – ECF No. 56 at 1.
                                  24
                                       15
                                            Order – ECF No. 58 at 5.
                                       16
                                            Bulgucheva Decl. – ECF No. 65-1.
                                  25   17
                                            Id. at 2–3 (¶ 7); Pl. Status Rep. – ECF No. 61 at 1.
                                  26   18
                                            Bulgucheva Decl. – ECF No. 65-1 at 2–3 (¶ 7); Pl. Status Rep. – ECF No. 61 at 1.
                                  27
                                       19
                                            Bulgucheva Decl. – ECF No. 65-1 at 3 (¶ 8); Pl. Status Rep. – ECF No. 61 at 1.
                                       20
                                            Bulgucheva Decl. – ECF No. 65-1 at 3 (¶ 8).
                                  28

                                       ORDER – No. 18-cv-05395-LB                             3
                                   1         Mr. Lucero now moves for an order authorizing him to serve the summons and complaint on

                                   2   Mr. Peavey by email.21

                                   3

                                   4                                                ANALYSIS

                                   5   1. Governing Law

                                   6         Under Federal Rule of Civil Procedure 4(e), a plaintiff may serve an individual in the United

                                   7   States using any method permitted by the law of the state in which the district court is located or in

                                   8   which service is affected. Fed. R. Civ. P. 4(e)(1). California law allows for five basic methods of

                                   9   service: (1) personal delivery to the party, see Cal. Civ. Proc. Code § 415.10; (2) delivery to

                                  10   someone else at the party’s usual residence or place of business with mailing after (known as

                                  11   “substitute service”), see id. § 415.20; (3) service by mail with acknowledgment of receipt, see id.

                                  12   § 415.30; (4) service on persons outside the state by certified or registered mail with a return
Northern District of California
 United States District Court




                                  13   receipt requested, see id. § 415.40; and (5) service by publication, see id. § 415.50.

                                  14         “While the California Code includes no explicit provision for service by email, it provides a

                                  15   broad framework for alternative means of service: ‘[w]here no provision is made in this chapter or

                                  16   other law for the service of summons, the court in which the action is pending may direct that

                                  17   summons be served in a manner which is reasonably calculated to give actual notice to the party to

                                  18   be served.’” Aevoe Corp. v. Pace, No. C 11-3215 MEJ, 2011 WL 3904133, at *1 (N.D. Cal. Sept.

                                  19   6, 2011) (quoting Cal. Civ. Proc. Code § 413.30). “Courts have construed Section 413.30 as

                                  20   authorizing service by email where email service ‘is reasonably calculated to give actual notice to

                                  21   the party to be served.’” Cisco Sys., Inc. v. Shaitor, No. 18-cv-00480-LB, 2018 WL 3109398, at

                                  22   *3 (N.D. Cal. June 25, 2018); Facebook, Inc. v. Banana Ads, LLC, No. C-11-3619 YGR, 2012

                                  23   WL 1038752, at *3 (N.D. Cal. Mar. 27, 2012); Aevoe, 2011 WL 3904133, at *1.

                                  24

                                  25

                                  26

                                  27

                                  28   21
                                            Pl. Mot. for Order Authorizing Service by Email – ECF No. 65.

                                       ORDER – No. 18-cv-05395-LB                         4
                                   1   2. Application

                                   2         The court first reexamines whether Mr. Lucero demonstrated reasonable diligence in his

                                   3   attempts to serve Mr. Peavey. Here, Mr. Lucero attempted to serve Mr. Peavey by (1) mail at his

                                   4   last known address, (2) hiring a process server to run skip-trace reports on Mr. Peavey and his

                                   5   wife and trying to serve Mr. Peavey at the addresses linked with them, (3) hiring a private

                                   6   investigator to find the physical address linked to Mr. Peavey’s P.O. box, (4) having a private

                                   7   investigator contact Mr. Peavey’s friends and relatives to determine his location, (5) calling Mr.

                                   8   Peavey at his last known phone number and leaving voicemail messages on multiple occasions,

                                   9   and (6) emailing Mr. Peavey at his last known email address.22 The court finds that Mr. Lucero

                                  10   has tried to serve Mr. Peavey with reasonable diligence.

                                  11         The court next looks to whether service by email is reasonably calculated to give actual notice

                                  12   to Mr. Peavey. Here, Mr. Peavey used the peaveybill@gmail.com email address to conduct all of
Northern District of California
 United States District Court




                                  13   Mr. Lucero’s financial transactions.23 There was no bounce-back when Mr. Lucero’s counsel

                                  14   emailed that address on June 4, 2019.24 Under these circumstances, the court finds it appropriate to

                                  15   permit Mr. Lucero to serve the summons and complaint (and a copy of this order) on Mr. Peavey

                                  16   by email to peaveybill@gmail.com. Cf. Cisco, 2018 WL 3109398, at *3–4; Facebook, 2012 WL

                                  17   1038752, at *3; Aevoe, 2011 WL 3904133, at *1–2.

                                  18         Given that Mr. Lucero previously proposed service by publication as the sole means of

                                  19   service, the court additionally directs service by publication now.25 Cf. Cisco, 2018 WL 3109398,

                                  20   at *4 (authorizing plaintiff to serve summons and complaint by email and directing service by

                                  21   publication too); Aevoe, 2011 WL 3904133, at *2 (same). Additionally, the court directs Mr.

                                  22

                                  23   22
                                         Bulgucheva Decl. – ECF No. 65-1 at 2–3 (¶¶ 4–8); Non-Service Reps. – ECF No. 53 at 7–10; Pl.
                                  24   Status Rep. – ECF No. 61 at 1–2.
                                       23
                                            Bulgucheva Decl. – ECF No. 65-1 at 3 (¶ 8).
                                  25   24
                                            Id.
                                  26   25
                                          In its prior order, the court denied Mr. Lucero’s request for service by publication because Mr.
                                       Lucero did not include an affidavit stating that he had a claim against Mr. Peavey. Cal. Civ. Proc.
                                  27   Code § 415.50. California Civil Procedure Code § 413.30 does not require an affidavit. Because the
                                       court orders service by publication as an additional means of service and not the sole means of service,
                                  28   it finds that the lack of an affidavit does not preclude service by publication.

                                       ORDER – No. 18-cv-05395-LB                         5
                                   1   Lucero to mail copies of the summons, the complaint, and this order to Mr. Peavey’s last known

                                   2   address — the P.O. box in South San Francisco — and the physical addresses that Mr. Lucero

                                   3   found that were linked to Mr. Peavey, excluding the empty lot in San Bruno. Cf. United Health

                                   4   Servs. Inc. v. Meyer, No. C 12-6197 CW, 2013 WL 843698, at *2 (N.D. Cal. Mar. 6, 2013)

                                   5   (authorizing plaintiff to serve summons and complaint by email and additionally ordering plaintiff

                                   6   to mail summons and complaint to defendant’s last known address).

                                   7

                                   8                                           CONCLUSION

                                   9      The court grants Mr. Lucero’s application to serve Mr. Peavey by email at peaveybill@gmail.

                                  10   com. The court further directs Mr. Lucero to serve Mr. Peavey by publication in the San Francisco

                                  11   Chronicle. Service by publication must comply with California Government Code § 6064, which

                                  12   provides that the publication in the newspaper must occur four times with five days in between
Northern District of California
 United States District Court




                                  13   each publication. The court further directs Mr. Lucero to mail a copy of the summons, the

                                  14   complaint, and this order to Mr. Peavey’s last known address — the P.O. box in South San

                                  15   Francisco — and the physical addresses that Mr. Lucero found were linked to Mr. Peavey,

                                  16   excluding the empty lot in San Bruno.

                                  17

                                  18      IT IS SO ORDERED.

                                  19      Dated: June 27, 2019

                                  20                                                  ______________________________________
                                                                                      LAUREL BEELER
                                  21                                                  United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 18-cv-05395-LB                      6
